DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 04/25/2022 responsive to the Office Action filed 01/24/2022 has been entered. Claims 1, 4 and 5 have been amended. Claim 3 has been canceled. Claims 11-20 was previously withdrawn. Claims 1-2 and 4-20 remain pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 6-8 filed 04/25/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and are addressed in the revised rejection. 

Claim Objections

Claims 5 and 10 are objected to because of the following informalities: 
Applicant has been advised to replace “The method of claim” in line 1 of claim 5 to – The method of claim 1 --; and 
Applicant has been advised to replace “The method of claim 3” in line 1 of claim 10 to – The method of claim 1 – since the previous claim 3 has been canceled and the limitation thereof has been incorporated into the claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the melt pressure control-based input … a substantially constant pressure value”. It is contradictory to the limitation of the referred claim 1 that “during the injection portion of the injection cycle, a melt pressure setpoint is adjusted”. In the previous claim filed on 12/01/2021, the claim recites two types of melt pressure control-based input, i.e. a substantially constant pressure value in claim 4 and a variable melt pressure control curve in claim 5, however, since the amendment requires adjusting a melt pressure setpoint, the claim 4 is contradictory to the limitation of the referred claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2017/0165887) in view of Salerno (US 4,208,176) and Paulson (US 3,628,901) (All of record).

With respect to claims 1 and 2, Burns teaches a method for controlling an injection molding machine (“a method of controlling a controlled variable of an injection molding apparatus is provided”, Pa [0005]; “the feedback relationship”, Pa [0024]) having a mold forming a mold cavity (“an injection molding apparatus 10”, Pa [0012]; “a mold 28 having first and second mold portions 30, 32 that cooperate to form a mold cavity 34”, Pa [0013]), the injection molding machine being controlled according to an injection cycle (“As the mold cavity 34 is filled ... Once the mold cavity 34 has been sufficiently filled, the reciprocating screw 18 can stop, and the molten thermoplastic material 26 is permitted to cool within the mold 28.”, Pa [0013]), the method comprising:
obtaining a pattern for the injection cycle (“At the remote controller 46, a setpoint P2 can be provided that represents a desired melt pressure of the injection molding apparatus 10”, Pa [0024]);
operating the injection molding machine to inject a molten material into the mold cavity (“the mold cavity 34 is filled”, Pa [0013]);
measuring a melt pressure value during the injection cycle (“The melt pressure sensor 48 can facilitate detection (direct or indirect) of the actual melt pressure (e.g., the measured melt pressure) of the molten thermoplastic material 26 at or near the nozzle 20.”, Pa [0019]; “A signal S4 can be provided to the remote controller 46 that indicates the actual melt pressure of the injection molding apparatus 10.”, Pa [0024]);
comparing the actual melt pressure against the setpoint P2 and generating an error signal E2 and then a control signal C2 (Pa [0024]); 
combining the control signal C2 and the signal S4 into a modified feedback signal S6 (Pa [0024]), and transmitting the modified feedback signal S6 to the native controller 40 (Pa [0025]); 
during the injection cycle, adjusting a driving force being exerted on the molten material according to a melt pressure control-based input (“the operation of the actuation unit 22 can be controlled… the injection pressure to converge towards the desired injection pressure”, Pa [0026]) such that the measured melt pressure matches the obtained pattern for the injection cycle (“actually controls the melt pressure of the injection molding apparatus 10 to the desired pressure defined by the setpoint P2”, Pa [0027]).
Burns further teaches that the apparatus comprises a cavity pressure sensor (“50”, Pa [0020]) as well as the melt pressure sensor (“48”, Pa [0019]), and although the remote controller 46 is described as providing the capability to control the melt pressure of the injection molding unit 12, a remote controller using the injection pressure of the actuation unit 22 can be configured to sense and control any of a variety of suitable alternative control variables, such as, for example, cavity pressure (Pa [0029]), i.e., a cavity pressure can be controlled in order to control the injection pressure of the actuation unit 22 in the same manner of controlling the melt pressure – obtain a cavity pressure setpoint, operating the injection molding machine, measuring a cavity pressure value; adjusting a driving force being exerted on the molten material such that the measured cavity pressure matches the desired cavity pressure (setpoint) for the injection cycle.
However, Burns does not specifically teach that (a) upon measuring a nominal cavity pressure value indicative of an actual increase in cavity pressure, commencing a pattern recognition portion of the injection cycle that is at least partially dependent on the obtained pattern, where a driving force being exerted on the molten material is adjusted such that the measured cavity pressure matches the obtained pattern for the injection cycle; and (b) during the injection portion of the injection cycle, a melt pressure setpoint is adjusted to ensure the nominal cavity pressure value is measured at a predetermined ideal time.
In the same field of endeavor, a cycle control for plastic injection molding to produce molded plastic parts of high quality, Salerno teaches that the typical molding cycle for molding a plastic article includes injection stage and holding stage, injection pressure is first applied by hydraulic cylinder 18 to screw 13, as at position A (FIG. 1), starting the injection stage of the cycle, and after which the pressure is changed to the holding pressure, as at position B, ending the injection stage and beginning the holding stage (Co 3 li 51-68 and Fig. 1). Salerno further teaches that a pressure transducer 19 is in position in the wall of mold 17 to measure the pressure within the mold cavity 17', the output of transducer 19 (the "dynamic" cavity pressure) is digitalized, the digitalized dynamic pressure is compared in comparator 25 to a dynamic injection set pressure which is the pressure reached in the mold cavity during injection at which it is insured that the shot will completely fill the mold cavity, and when the value of the digitalized dynamic pressure reaches the value set in dynamic pressure injection set point 26, comparator 25 initiates a dynamic pressure injection transfer signal, causing fluid pressure control 28 to increase or reduce the pressure in line 50 by either adding or dropping booster pump P1 from line 50, hydraulic pressure is thus increased or decreased by cylinder 18 on screw 13, changing the pressure on the screw from the injection pressure to the holding pressure, and the injection stage is thus terminated and the holding stage is initiated (Co 4 li 53-58 and Co 5 li 4-6, 11-13, 23-33).
Further, Salerno teaches that the invention may be used in combination with these (U.S. Pat. No. 3,359,691 and U.S. Pat. No. 3,628,901) or any known time-independent controls (Co 7 li 52-56).
In the same field of endeavor, control of plastic injection molding for monitoring product quality, Paulson teaches that pressure-time curve during the injection molding (Fig. 3), and the solid heavy-line curve typifies events in plastic pressure development in the mold cavity 17; commencing with the application of injection pressure at 18, and the initial jagged portion 80 of this curve reflects erratic melt pressure buildup as the cavity 17' is filling, until time T1 when the cavity is filled, thereafter, the curve rises swiftly at portion 81 to its crest 82 (Co 4 li 59-65). That is, the curve in Fig. 3 shows that the swiftly rising the cavity pressure occurs right after the cavity if filled. 
Burns teaches the method of controlling the cavity pressure (controlling the cavity pressure so as to follow the desired cavity pressure profile), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Burns with the teachings of Salerno and Paulson such that the one would initiate a pattern recognition portion of the injection cycle (“holding stage”) when the measured cavity pressure reaches the dynamic injection set pressure which is the pressure reached in the mold cavity during injection at which it is insured that the shot will completely fill the mold cavity and at which the swiftly rising the cavity pressure occurs, and control/adjust the pressure on the screw for the purpose of product quality.

Salerno further teaches that the machine operator determines and sets into the machine controls the optimum injection pressure (or pressure profile), the holding pressure to produce the optimum molded parts (Co 7 li 35-43). Paulson further teaches that simple manual adjustment permits the operator to select his reference pressure, against which all product melt pressures are subsequently evaluated, there being instant corrective action as soon as departure from the desired standard is detected (Co 5 li 17-22). Thus, one would have found it obvious to adjust the pressure setpoint in order to be instant corrective action as soon as departure from the desired standard – i.e. the optimum pressure profile -- is detected against which all product melt pressures are subsequently evaluated. One would appreciate that this corrective action to maintain the molding within the optimum pressure profile would inherently ensure the nominal cavity pressure value is measured at a predetermined ideal time according to the optimum pressure profile.

With respect to claim 4, Burns as applied to claim 1 above further teaches that the melt pressure control-based input comprises operating the injection molding machine at a substantially constant pressure value (“methods of producing products by low, substantially constant pressure injection molding … with respect to a melt pressure”, Pa [0010] and [0011]).

With respect to claim 5, Burns as applied to claim 1 above further teaches that the melt pressure control-based input comprises operating the injection molding machine according to a variable melt pressure control curve (“During a molding cycle, the melt pressure of the injection molding unit 12 can be changed by changing the setpoint P2.”, Pa [0028]).

With respect to claim 6, Burns as applied to claim 1 above further teaches that the driving force being exerted on the molten material is exerted by a flow control valve (“an actuation unit can … comprise a valve, a flow controller”, Pa [0012]).

With respect to claims 7 and 8, Burns as applied to claim 2 above further teaches that the native controller 40 and/or the remote controller 46 can have any control arrangement having one or more controllers for accomplishing control (Pa [0029]), and Salerno as applied in the combination teaches separate control means changes the pressure applied to the screw when each stage is started (claim 1). Thus, one would have found it obvious to use separate two controllers for controlling the injection portion and the pattern recognition portion, respectively, and to switch control of injection cycle from the first controller to the second controller when the nominal cavity pressure value is measured for switching the portion.

With respect to claim 9, since Burns as applied to claim 8 above teaches that the remote controller 46 has capability of controlling both the melt temperature and the cavity temperature, even if the controller is separated into two controllers, one would have found it obvious to use the second controller to control the melt pressure and the cavity pressure with the first controller before switching the portion so that the second controller would mirror a control voltage output from the first controller.

With respect to claim 10, Burns as applied to claim 1 above further teaches that the melt pressure control-based input comprises a nozzle melt pressure transducer (“the melt pressure sensor 48 can be a pressure transducer”, Pa [0019]), and wherein the cavity pressure measurement is obtained via a cavity pressure transducer (“the cavity pressure sensor 50 can be a pressure transducer”, Pa [0020]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742